This Cause coming on this Day to be heard on Bill and Answer Mr. Charles Pinckney Solicitor for the Complainants opened the Nature and Scope of the Bill. Mr. John Rutledge and Charles Cotesworth Pinckney opened the Nature and Scope of the several Answers: The Court on hearing Council on both Sides did order and decree that the Legacy of Twelve thousand Pounds bequeathed by one of the said Testators Codicils to his Daughter Mary is null and void for the Reasons in Bill mentioned that the said Defendant Thomas Smith do within one Month do pay to the Complainant Isaac Motte the Ballance remaining due to him of one Eighth Part of the Value of the said Benjamin Smiths residuary  Estate and that he do within the like Time pay to the said George Inglis as Executor of the said Thomas Loughton Smith the Ballance remaining unpaid of another Eighth part of the Value of the said Benjamin Smiths Residuary Estate if on Settlement it shall appear that the said Thomas Loughton Smith hath not received the Amount thereof: But if it shall be found that he received more; then it is Decreed that the said George Inglis as Executor of the said Thomas Loughton Smith do forthwith pay to the said Thomas Smith the Difference between the Value of an Eighth part of the said Benjamin Smiths Residuary Estate and the Amount of the said Thomas Loughton Smiths said Notes and that the said Thomas Smith do thereupon deliver the same to the said George Inglis: and that all the Costs of this Suit be paid out of the said Benjamin Smiths residuary Estate in the Hands of the said Thomas Smith. Also It is decreed that the said Thomas Smith do annually produce the Amount of his Administration of the said Benjamin Smiths Estate with the Vouchers for the same to the Master of this Court. And that he do examine the said Vouchers and Audits and settle adjust and rectify the same as shall appear to him to be right.